COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 2-08-072-CV

IN RE LEOTIS ALLEN                                                   RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.




                                                      PER CURIAM


PANEL A: MCCOY, J.; CAYCE, C.J.; and DAUPHINOT, J.

DELIVERED: March 11, 2008




  1
      See T EX. R. A PP. P. 47.4.